Citation Nr: 1730707	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-08 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, specifically claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), including as due to tactical herbicide and/or asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Ms. B.D.



ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1967 to October 1970, including two tours of service in the Republic of Vietnam, from June 1968 to May 1969 and from November 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2017.

In order to ensure that all potential psychiatric disorders are addressed, to include PTSD, the Board has restyled the claim on appeal as shown on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

In regard to the Veteran's claim for an acquired psychiatric disability, the Veteran asserts he has a psychiatric disability related to his service in Vietnam, which he testified included being a door gunner while serving there.  In addition, his friend stated that the Veteran had nightmares nearly every night.  The Veteran received one VA examination during the appeal period.  The examiner indicated there was no current psychiatric disability present under the DSM-IV or DSM-5.  The Board observes that the Veteran has been diagnosed with psychiatric disabilities during the appeal period, to include depressive disorder and dysthymia.  The December 2015 VA examiner did not reconcile the Veteran's previous psychiatric diagnoses in the examination report.  As such, remand for another examination is necessary.
 
In regards to the Veteran's claim for COPD, he has never been afforded a VA examination.  VA has a duty to provide a veteran with a medical examination when such is necessary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this case, that duty has been triggered.  Although the evidence shows the Veteran has a lifelong history of smoking; his representative has suggested that his smoking was exacerbated by a psychiatric disability due to service.  See May 2017 Appellant Brief.  Moreover, the Veteran indicated that in-service exposure to asbestos may have contributed to his subsequent development of COPD.  See April 2017 Board hearing transcript at p. 8.  On remand, the Veteran should be afforded a comprehensive VA examination for his diagnosed COPD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any missing VA treatment notes and associate them with the claims file.

2.  Invite the Veteran to identify any additional medical providers who treated him for psychiatric or respiratory problems in and since service.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.

3.  Afford the Veteran a VA psychiatric examination.  All appropriate tests should be conducted.  The examiner must identify all psychiatric disabilities found to be present and a diagnosis of PTSD must be ruled in or excluded.

Thereafter, the examiner must state whether it is at least as likely as not that the Veteran has a psychiatric disability that is related to or had its onset in service, to include his two (2) tours of service in the Republic of Vietnam from June 1968 to May 1969 and from November 1969 to October 1970, during which time the Veteran reports he served as, among other capacities, as a door gunner.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his COPD.  The provider should document a detailed medical history.  The examiner is asked to respond to the following inquiries:

   (a)  Is it at least as likely as not the Veteran's COPD was caused by conceded exposure to tactical herbicides in Vietnam?
   (b)  Is it at least as likely as not the Veteran suffered respiratory injury due to conceded exposure to tactical herbicides in Vietnam?
   (c)  Is it at least as likely as not the Veteran's COPD was caused by asbestos exposure in service?
   (d) Was caused or aggravated by the Veteran's psychiatric disability.
   (e) Was caused or aggravated by his heart disability

5.  After completing the above development and any other additional development deemed appropriate, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

